—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Reichbach, J.), rendered September 13, 2000, convicting him of attempted rape in the first degree and assault in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence adduced at the trial in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt (see People v Fiol, 279 AD2d 477; People v Lyons, 197 AD2d 708). Prudenti, P.J., Smith, Friedmann and Adams, JJ., concur.